Citation Nr: 1510024	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-47 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable initial rating for residuals of a right inguinal hernia repair with scar.  


REPRESENTATION

Appellant represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to December 2005, from June 2006 to September 2007, and from August 2008 to October 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2015.  A transcript of that hearing is of record.  

The record contains an April 2013 VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," appointing the Disabled American Veterans (DAV) as the Veteran's representative.  Although the Veteran indicated in his hearing that he did not wish to be represented at the hearing, he has not indicated a desire to revoke the appointment of representation.  As such, the representative is indicated on the title page of this decision.  

To the extent that the Veteran's statements in his September 2014 VA examination and elsewhere of left abdomen pain can be construed as a claim of entitlement to service connection for a chronic disability manifested by pain in the left abdomen, to include as secondary to service-connected residuals of a right inguinal hernia and service-connected degenerative disc disease of the lumbar spine, such a claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by a level of functional impairment most closely approximating reduced reliability and productivity.  

2.  The Veteran does not have a recurrent right inguinal hernia, and the associated repair scar is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent, but no higher, for PTSD are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a compensable evaluation for residuals of a right inguinal hernia repair with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338 (2014); 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating each disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records and post service VA treatment records have been obtained.  The record does not reflect that there are outstanding relevant private treatment records or Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations during the appeal period as to PTSD were conducted in April 2010 and September 2014, and an examination during the appeal period as to residuals of a right inguinal hernia repair was conducted in September 2014.  The record does not reflect that the examinations were inadequate for the purposes of rating his disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted an examination of the Veteran and provided findings relevant to the criteria for rating the disabilities.  There is no indication in the record that any evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ asked questions to draw out the current state of the Veteran's disability, and the Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

PTSD

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to her claim.  

A December 2009 VA treatment note referenced mild to moderate memory problems.  The Veteran also had significant difficulty controlling anger, was generally irritable, and reported averaging two hours of sleep per night.  A March 2010 treatment note indicated that the Veteran cannot sleep without alcohol or pain medication, flies off the handle quickly, and has had several near physical confrontations when driving.  However, the Veteran's memory, attention span and language skills were intact, and his thought processes were linear.  He was assigned a GAF score of 41-50.  

A VA examination was conducted in April 2010.  The Veteran described his symptoms as irritability, anxiety, insomnia, and sleep disturbance.  They were constant and ongoing, and of moderate severity.  The examination indicated that the Veteran's symptoms affected his daily functioning resulting in lack of motivation, impaired concentration, quickly losing interesting in tasks or projects, and quickly losing patience with others resulting in verbal altercations and escalation of anger and agitation.  The Veteran described his relationship with his girlfriend as supportive and good, with periods of strain due to his irritability and agitation.  The Veteran reported difficulty falling asleep followed by restless sleep with frequent awakenings.  He also stated that he had no history of violent behavior.  The Veteran's affect and mood showed mood swings and anxiety, and the Veteran described feeling tense, irritable, and hypervigilant most days.  The Veteran stated that although he attends most activities or events, he often leaves due to his high level of anxiety.  The Veteran reported panic attacks occurring less than once per week.  He also reported needing to sit with his back to the door in public spaces, and become tense when he sees someone in Arabic dress.  

The examiner noted that no slowness of thought was present, thought processes were appropriate, and judgment was not impaired.  The Veteran's memory was described as mildly impaired.  He was assigned a GAF score of 70.  The Veteran was unemployed, although the examiner wrote that the Veteran's unemployment was not due primarily to the effects of his mental condition.  The examiner described the effects of the Veteran's PTSD symptoms as difficulty interacting with others in both personal and professional settings due to his lack of patience and hypervigilance.  The examiner also indicated that the Veteran's psychiatric symptoms were mild and transient and decrease work efficiency and occupational tasks only during periods of significant stress.  

A June 2010 treatment note indicated some improvement in the Veteran's goal of reducing irritability, and improvement in his ability to sleep, which he attributed to medication.  His thought process was described as linear and goal-directed.  However, in July 2010 the Veteran reported an inability to sleep without medication, trouble making friends, road rage, and always keeping a knife with him and a knife and metal pipe in his car.  In August 2010 he again reported difficulty sleeping, as well as outbursts of anger, feeling detached from others, and impairment in social relationships.  The Veteran was assigned a GAF score of 41-50 in several treatment notes from 2010.  

Another VA examination was conducted in September 2014.  The Veteran reported that he does not have any close friends in the area where he lives, and the vast majority of his friends are individuals with whom he was deployed.  His only contact with these friends online or over the phone.  The Veteran reported that he does not have social contacts or supports, and does not enjoy the social aspect of being around others.  He said that he has a short fuse, and snaps at his family 3-4 times per week, which strains his family relationships.  The Veteran successfully completed an associate degree, but was unable to complete his bachelor's degree because the school closed the campus he was attending.  He reported being fully employed and drinking on his days off.  He continued to report anxiety, suspiciousness, and chronic sleep impairment.  He stated that his sleep is poor partly because of his worrying and because of reoccurring nightmares about Iraq.  His thoughts were described as linear, logical, and with no indicators of thought disorder.  His judgment was fair.  

In the Veteran's January 2015 hearing testimony, he stated that his family suffers because he is constantly fighting with his wife or snapping at his children over small things.  He described trouble driving in that he wants to run people off the road when people drive too close to him.  He also reported that he does not like large crowds or being near people outside of his family, and that the only friends he has are military friends.  He stated that he drinks every day when he gets off work and constantly drinks on his days off.  In the course of the Veteran's hearing, an individual identifying himself as the Veteran's representative attempted to come in to assist the Veteran, but the Veteran insisted that he did not know this individual and did not wish to be represented.  The Veteran demonstrated irritability and frustration, which he agreed was consistent with his dislike of unfamiliar people.  The Veteran was so upset by the interruption and by thinking about his friends who were killed in service that when the hearing resumed he became tearful and ended the hearing.  

The record reflects that the Veteran's PTSD symptoms result in functional impairment comparable to reduced reliability and productivity.  He consistently reports chronic sleep impairment, including assertions that he cannot sleep without alcohol or medication, and in December 2009 reported averaging two hours of sleep per night.  The April 2010 examination found that the Veteran's symptoms were constant and ongoing.  Ongoing lack of sleep necessarily reduces his reliability and productivity.  His irritability and anxiety also reduces his reliability as the Veteran has reported mood swings and snapping at his children over small things, and ongoing trouble with new people or crowds.  During his hearing testimony, the interruption of someone attempting to represent the Veteran caused the Veteran to become irritable and frustrated to the point that the Veteran was unable to continue the hearing, which is also indicative of his reduced reliability due to his PTSD symptoms.  Therefore, the Veteran's PTSD symptoms warrant a rating of 50 percent.  

A 70 percent rating is not warranted because he has not demonstrated deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran has reported that his PTSD causes strain on his family relationships and that his irritability and anxiety negatively affect his mood, the record does not indicate that his PTSD symptoms caused a deficiency in work even during the period of time when the Veteran was unemployed.  The record also indicates that the Veteran returned to school and earned a degree without interference from his PTSD symptoms.  Additionally, the Veteran's judgment and thought processes are consistently described as good or fair.  Although there is some indication of trouble with memory, that trouble is described as mild to moderate, and when considered with his normal thought processes is not indicative of a deficiency in thinking.  As the record does not reflect deficiencies in most areas, the Veteran's PTSD symptoms do not merit a rating of 70 percent or higher.  

Residuals of Right Inguinal Hernia

A noncompensable evaluation may be assigned for a not operated, but remediable inguinal hernia, or when inguinal hernia is small, reducible, or without true hernia protrusion.  When postoperative recurrent, readily reducible and well supported by truss or belt, a 10 percent evaluation may be assigned.  When small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, a 30 percent rating is for assignment.  A 60 percent evaluation may be assigned for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  Add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, DC 7338.

VA treatment notes indicate that the Veteran sought treatment for left groin pain several times in 2010, but that no recurrent hernia was detected at any point.  An August 2010 treatment note indicated that the treating physician suspected that the Veteran's pain may be associated with known lower back pain from L4-5 disk protrusion.  

A VA examination was conducted in September 2014.  The examiner wrote that the Veteran offered no complaints or concerns regarding his right inguinal hernia repair or right lower abdomen.  The Veteran did have tenderness in the left lower quadrant of his abdomen.  No hernia was detected on either side upon examination, and the scars related to the Veteran's right inguinal hernia repair were not painful or unstable.  The Veteran reported occasional sharp pain in the left lower quadrant that lasts a few minutes and resolves itself.  The examiner noted that, per the Veteran's service treatment records (STRs), the origin of the Veteran's in-service left lower quadrant pain was thought to be muscular.  The Board notes that an April 2007 note from the Veteran's STRs indicates that the Veteran's left inguinal in-service pain was not due to a hernia, and probably was of musculoskeletal origin.  

In his January 2015 hearing testimony, the Veteran reported that was worried that the mesh netting placed inside of him during the in-service hernia repair will break down and that the hernia will come back.  He reported pain inside his body, but asserted the scar from his in-service hernia repair was not a problem for him.  

The Board acknowledges the Veteran's assertion that the pain he experiences in his left lower abdomen is similar to the pain he experienced when an inguinal hernia was found on his right side in service.  The Veteran is competent to assert his experience of pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is a layperson without demonstrated medical training, and is thus not competent to diagnose himself with a recurrent hernia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  Moreover, the Veteran's hearing testimony indicates that he is concerned that a hernia might recur in the future, not that he is currently suffering from a recurrent hernia.  There is no competent medical evidence of record attributing the Veteran's left abdominal pain to the residuals of his in-service right inguinal hernia.  On the contrary, the Veteran's STRs indicate this pain was of musculoskeletal origin and the August 2010 treatment note suspected the pain may be attributed to his low back condition.  The medical record consistently asserts that the Veteran does not have a recurrent hernia on either side.  Both the medical record and the Veteran's testimony indicate that the scars resulting from the in-service hernia repair are not problematic.  38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

As the competent evidence of record does not indicate any recurrent hernia, or that the Veteran's current left abdominal pain is a residual of his right inguinal hernia repair, or that associated scarring is symptomatic, a compensable rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD or residuals of a right inguinal hernia have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disabilities in question, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's depressive disorder, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although there was a period when the Veteran was unemployed, the Veteran has not contended and the record does not reflect that the Veteran's PTSD or the residuals of his right inguinal hernia rendered him unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's PTSD or residuals of a right inguinal hernia has not been raised in conjunction with this claim.  


ORDER

Entitlement to an initial rating of 50 percent but no higher for PTSD is granted for the entire period on appeal.  

A compensable evaluation for status post right inguinal hernia repair with scar is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


